Citation Nr: 0007324	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
ulnar nerve neuropathy with superimposed carpal tunnel 
syndrome.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 and November 
1998 by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's left ulnar nerve neuropathy is currently 
manifested by complete ulnar paralysis with a claw deformity, 
due to flexor contraction of the ring and little fingers; 
atrophy of the interossei; and weakened left dorsiflexion.

2.  The veteran's left elbow condition is currently 
manifested by forearm flexion limited to 90 degrees and 
subjective complaints of pain, with a resulting level of 
functional loss; forearm flexion limited to 55 degrees has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, and no 
higher, for the veteran's service-connected post-traumatic 
ulnar nerve neuropathy, have been met.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8516 (1999).

2.  The criteria for a 30 percent disability rating, and no 
higher, for the veteran's service-connected post-traumatic 
arthritis of the left elbow, have been met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5010-5206 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Left ulnar nerve neuropathy

The veteran is currently rated as 40 percent disabled for his 
left ulnar nerve neuropathy, representing severe incomplete 
paralysis.  A disability rating of 60 percent is warranted 
for complete paralysis of the ulnar nerve exhibited by the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  

A July 1995 VA electromyograph report indicates the veteran 
sustains very severe compression of the left ulnar nerve 
across the elbow.  The objective findings contained in the 
September 1998 nerve compensation and pension (C&P) 
examination report are as follows:

On neurological examination, there is 
sensory loss in the distribution of the 
left ulnar nerve and that is 
predominantly in the medial aspect of the 
hand, the medial and dorsal aspect of the 
left hand and also the whole of the left 
little finger and the medial half of the 
left fourth finger.  Strength is impaired 
with a claw hand deformity in the left 
hand.  There is a flexion contraction of 
the interphalangeal joints proximal and 
distal of the left little and ring 
finger.  The same fingers are held in 
extension which indicates weakness of the 
lumbricales.  Abduction and adduction of 
the fingers is intact.  There is a mild 
degree of atrophy of the interossei.

Relevant findings contained in the September 1998 joint C&P 
examination report are as follows:  "There is questionable 
small muscle wasting in the hypothenar aspect of the left 
hand...There is weakness in the dorsiflexion of the left digits 
with the strength being 4/5.  The palmer flexion is 4/5.  Due 
to this he is unable to grasp.  He is unable to push pull, 
twist, or probe with his left hand...He is unable to fully 
abduct and adduct the fingers with the strength being 
3/5...Left dorsiflexion in 4/5; flexion is 4/5; and the grip on 
the left is 25 percent.  The pincer grip between the index 
and thumb is 5/5.  His abduction of the fingers of the left 
hand is 3/5."

The RO found that the above clinical findings justified a 40 
percent disability rating under Diagnostic Code 8516, stating 
that "although there was a clear claw hand deformity, 
complete paralysis of the hand was not shown to warrant a 
higher evaluation of 60 percent."  The Board notes that the 
veteran does not have to establish complete paralysis of the 
entire hand, only that of the ulnar nerve.  As such, the 
Board finds that the following symptoms constitute sufficient 
evidence to establish a 60 percent rating under Diagnostic 
Code 8516:  A "claw" deformity of the left hand; flexor 
contraction of the ring and little fingers; atrophy of the 
interossei; and weakened left dorsiflexion.  As stated above, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  The Board 
notes that the 60 percent disability rating under Diagnostic 
Code 8516 is the maximum granted for ulnar nerve neuropathy.  

Post-traumatic arthritis of the left elbow

Arthritis, due to trauma, and substantiated by X-ray findings 
is rated under the diagnostic code for degenerative 
arthritis, Diagnostic Code 5003, on the basis of limitation 
of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  A normal range 
of motion for the elbow by VA standards is from 0 degrees, in 
which position the arm is extended straight out, to 145 
degrees, in which position the arm is flexed toward the body.  
See 38 C.F.R. § 4.71, Plate I, Flexion and Extension of the 
Elbow.  Disabilities of the elbow and forearm are rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5205-
5213.

In the November 1998 rating decision, the left-handed 
veteran's post-traumatic left elbow injury was evaluated as 
20 percent disabling under Diagnostic Code 5010-5206 based on 
X-ray evidence that showed "significant degenerative changes 
status post old fracture involving the posteromedial aspect 
of the medial condyle of the humerus and complicated by 
corticated fragments of bone involving the right condyle."  
Under the Schedule, a 20 percent evaluation is assigned for 
limitation of flexion of the major forearm where flexion is 
limited to 90 degrees.  A 30 percent evaluation is assigned 
for limitation of flexion of the major forearm where flexion 
is limited to 70 degrees.  In the September 1998 VA joint C&P 
examination report, the veteran's maximum left elbow flexion 
was described as from zero to 90 degrees with normal 
extension.  A 20 percent disability rating is thus proper 
under a strict application of Diagnostic Code 5010-5206.  

While the Board will consider the veteran's left elbow 
disability under diagnostic codes 5205, 5207, 5209, 5210, 
5211, 5212, and 5213, separate evaluations under each of 
these codes are not appropriate because the rule against 
pyramiding of benefits mandates that "the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (1997); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) ("The critical element is 
that none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions.").  

The veteran's disability has been considered under Diagnostic 
Code 5205, but his disability does not involve ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  His disability 
has also been considered under Diagnostic Code 5207 for 
limitation of extension of the forearm; however, as stated 
above, because the November 1998 C&P examination report 
indicates "normal extension," this diagnostic code is not 
for application because compensable evaluations only start 
where extension is limited to 45 degrees.

Other diagnostic codes involving the elbow and the forearm 
which provide for an evaluation higher than 20 percent for 
the major arm are Diagnostic Codes 5209, 5210, 5211, 5212, 
and 5213.  However, there is no evidence of flail joint to 
support consideration under 5209, and there is no evidence of 
nonunion of the radius and ulna with false flail joint to 
support consideration under 5210.  Further, there is no 
evidence of impairment of the ulna, radius, or of impairment 
of supination and pronation; thus Diagnostic Codes 5211-5213 
are not for application.  

In determining the appropriate rating for the veteran's left 
elbow condition, the Board must also consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

Despite the fact that the veteran does not have limitation of 
forearm flexion such as to warrant an increased disability 
rating under Diagnostic Code 5206, the Board concludes that 
he is entitled to a 30 percent disability rating, and no 
higher, based on considerations of functional loss and pain 
on motion.  The September 1998 joint C&P examination report 
indicates that "the veteran complained of a chronic, dull 
pain with periods of sharp exacerbation starting from the 
medial aspect of the left elbow and radiating into the left 
inner aspect of the forearm and left fourth and fifth 
fingers.  He also claims that because of this he is unable to 
use his left arm."  The report further indicates that the 
veteran has incurred such pain for the past 10-15 years and 
has "caused him discomfort both day and night and sometimes 
prevents him from sleeping or wakes him up at night with 
pain."  

The veteran's left elbow condition is clearly disabling to 
him.  The evidence shows that the degree of impairment 
resulting from this disability more nearly approximates the 
impairment that would result if he had a 70 degree limitation 
of forearm flexion.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5206 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor and concludes that criteria for a 30 percent 
disability rating for his left elbow condition have been met.  

The Board considered assigning the veteran a higher 
disability rating.  Diagnostic Code 5206 provides for a 40 
percent disability rating where forearm flexion is limited to 
55 degrees.  However, the medical evidence clearly shows that 
the veteran can flex his left forearm to 90 degrees.  The 30 
percent disability rating is granted based on considerations 
of functional loss and painful motion.  The veteran's level 
of forearm flexion limitation and functional loss does not 
approximate the level of disability that would result from 
the criteria described above for a 40 percent disability 
rating under Diagnostic Code 5206.  Accordingly, the 
preponderance of the evidence is against assignment of a 40 
percent disability rating under Diagnostic Code 5206.  The 
Board has considered all potentially applicable diagnostic 
codes.


ORDER

Entitlement to a 60 percent disability rating, and no higher, 
for post-traumatic ulnar nerve neuropathy, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to a 30 percent disability rating, and no higher, 
for post-traumatic arthritis of the left elbow, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 

